Title: From Alexander Hamilton to Sharp Delany, 30 January 1795
From: Hamilton, Alexander
To: Delany, Sharp


Sir
Treasury DepartmentJanuary 30th. 1795
You are unfortunate, if a wrong Statement has been made by the party confirmed by your own Certificate and by the report of the district Judge. I could only regret that an error had come to me so Sanctionned. But Coming in such a Shape it was impossible for me not to conclude as I did.
I send you a further extract from the Petition (the truth of which you have certified) which follows immediately after that first sent you. It Contains a reply to your Observation, that if a permit had gone for Doctor Elder in the common way, he would of course have received the Rum and paid the duties. It shews that Mr Boyd after the landing upon the permit seized the Cask of Spirits.
I will only add that in expressing my disapprobation of this business I did not suppose in you any ill intention else that course would not have been taken. I only meant to censure an instance of loose practice which in principal and precedent is very exceptionable.
With Consideration   I am Sir   Your Obedient Servant

A Hamilton
Sharp Delaney EsquireCollector of the CustomsPhiladelphia

